 Case 2:19-cv-00560-N Document 30 Filed 03/29/21 Page 1 of 1        PageID #: 955




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         NORTHERN DIVISION

EUREKA BRYANT,                           )
   Plaintiff,                            )
                                         )
v.                                       )    CIVIL ACTION NO. 2:19-00560-N
                                         )
ANDREW M. SAUL,                          )
Commissioner of Social Security,         )
   Defendant.                            )

                                   JUDGMENT

      It is ADJUDGED and DECREED that JUDGMENT is entered in favor of

Plaintiff Eureka Bryant and against the Defendant Commissioner of Social Security,

in accordance with the Memorandum Opinion and Order entered on this date

reversing the Commissioner’s final decision denying Bryant’s applications for Social

Security benefits and remanding for further proceedings under sentence four of 42

U.S.C. § 405(g).

      DONE this the 29th day of March 2021.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE
